Title: To George Washington from Major General John Sullivan, 23 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence Septemr 23d 1778
          
          Last night 12 of Clock I was honored with your Excys favor of the 19th Instant. I am well Convinced that Lord Howe & General Grays Fleets must have Returned to New york as we have heard nothing from them Since they past Point Judith Steering westward. I Inclose your Excy two Newport papers one of which Shows that I was Right in my Conjecture as to Lord Howe & General Grays Fleets having formed a Junction prior to their passing point Judith I Suppose they Seperated again at the East End of Long Island & one went to the Southward of the Island the other through the Sound. I beg Leave to present your Excellencey with a plan of Rhode Island with the Enemies Lines & our Batteries also a Representation of the Action of the 29th of August which though not Elegantly is pretty Accurately done: by perusing which your Excellencey will have a more Distinct & perfect Idea of the whole proceedure than my Letters could possibly give it was Drawn by a Gentleman who was with me in the Expedition. I have nothing new in this Department. I 
            
            
            
            have the honor to be my Dear General most Respectfully your Excellenceys very Humble Servant
          
            Jno. Sullivan
          
          
          p.s. The five hundred Arms Drawn from the Store at Springfield During the Expedition on Rhode Island are Returned to that place no arms have been Carried off by the militia.
          
          
            J:S:
          
        